            Ohix--i-e'b o*7
Case 1:17-cv-20297-JEM     vaves 44ïa-Entered
                          Document    s-k
                                        '-qxcvon FLSD
                                                   c coh -r- 10/18/2018 Page 1 of 2
                                                      Docket
          %
                       a'
                       m
                        soevuefpu                 h'rswhx-ev faç' Fkah-vtq


         LcssP
             attuwuv.s Comk
                  kdxx ç'f
                           vv
                            a-àoh
     $.
      /1.                                                    C Ase ikso -
                                                                        . t'7- (2xl-2 329'
          t?,. kmahccwo éx. hhe          .                     Z oktw             k:IAA'rx-hjl,z-          FILED b      >
                                                                                                                                 r
                                                                                                                                 ncx
                                                                                                                                 > .= y
         oohvt'u 3- LL wwotl
                  ,reasAu.va         1 z                                                                        OS'r 1j 2g13
                                                                                                             sqsvsx v . l
                                                                                                                        -ARpvoa:
                                                                                                             CL
                                                                                                              s ERK
                                                                                                                o oftl-s njsy, cT.
                                                                                                                    Frtm . - ul
                                                                                                                              l uj
                  kN1O'
                      T'
                       :LOIxl '
                              f'
                               0%                J-eâvc .
                                                        v As
                                                           mwlewqï J'OS
                                                                      ïIi/L;1:k.,
                                                                                x.
                                                                                 tx
          -rr      CPPLxx'
                 :''
                   -     'f-.
                            w d'd                  tvhtrrxzca1
                                                             ut 'S'U     W :
                                                                           %ï -L

     '

                C omvs kxîtlktl t3L.A.
                                     e-tut
                                         .n'zxç, Zes:-At-
                                                        xuk-'
                                                            .
                                                            a L voxv A î ?:',
                                                            '
     Q
     tv vnliw Atxbr --o
          .             wSNOVRhL pokxs of c'xxlxt pfnocvto'l
                                     .                              v lott-
     flEt-toeso-c Lengc wo                       vx.t.c JAwAe-otkme/ïx- -vo -?Lnxk
                                                                                 xîx-rt-v o':
                                                                                            '?o C
                                                                                                zcwi
                                                                                                   vwom
     -vo        toovxotxs       aa       'b-sskm v-ls ,
                                             -




                                 R$U
                                   u,$N 'N--
                                           t'.%       $-      'A-r-      <Q 9 N> n-
                                                                                  <
                                                                                  ',



                  tt'
                    ete'
                       kt,j Cvkavx.?1 '-twe-                          uâsle                         i'
                                                                                                     -f
                                                                                                      3Ae%da-töt'?
         Sokh-rcceyxy k
                      lzàt btsèvea.
                                  l vl
                                     thxcj                             :1t. I   /I.: Jtt.4'
                                                                            NWG-I
                                                                                '         :(3/v.b w bfe-Aink.
                                                                                                            q ahk.


                                l-avov '
                                       .
         3
         ,ole-ewt tm. ptxùuksej                                                 kjklx-x''
                                                                                        k-ù S-fAn-66 bakça-re.
                                                                                                             -.
                                                                                                              ccv Pta
                                                                                                                    'vzw
         lqàz          brxs.
                           c ptzzjpl
                            -      zlnj bv *Ltxll
                                                '
                                                t-                                'kk)vktv-e./h Vîwiwc'-lùf F'
                                                                                                             /-oz'k.
                                                                                                                   tp.
         OUAAC c-l,q-
                    btvi kv.Lekx-tp -5'-
                                       a'tz-lG                                   t4(.
                                                                                    /'
                                                                                     ) tstû4.
                                                                                            -1t.
                                                                                               l tozj
                                                                                              ..    qpu.!-.     .
                                                                                                               ..           (Ltot'
                                                                                                                                 l
                                                                                 kmz..
                                                                                     plms.zk;/- 33l9 '#

     01 -N*t*% l(.
                 ?--                     2Aj (,@ --I
                                                   -I-
                                                     I----- àujy.                :2j. .   .
                                                                                              ,..
                                                                                                        c >.        -
                                                                                                                            .
     '
     +
     tu R
        l                   oCase
                               CO             1:17-cv-20297-JEM Document 44 Entered on FLSD Docket 10/18/2018 Page 2 of 2
     >
     ' r>   '
            .
     (t
      ..
       ..
        ,.
            ?
         .1 r
            $
            l
                                      (o
                                      rr<.j             zz,.
     J) ?                         *

                                      $
         &                            l
     A                                $                  -
     T
     <-.
     F                                        .,h k
                                              L (7
                                                 U
                                              . .k
                                                G)
                                                 C
                                                               to-- 4
                                                               .
                                                               '
         &                             .            <
                                                    U
         .       1K*.
                        h
                            .
                                f
                                .-) z
                                    r-- çh ctl
                                    w..'' ,(
                                                               =L =)
                                                                   :
                                                                   J=
         gx
         :
                                  . .                          W        ke    Xz
         *- .
         v         l *
                   -
                                  #.
                                  ..1J'
                                      :                         o
                                                                @$ Sk GY
         * J
         < @                #..                                ex- <..)
         *         L        -                                  X
                                                               î.       ko -
                                                                        exa< <t --.
                                                                   t-
                                                                    .
                                                                    t
                                                                        < U SA *-1
                                >                                  UN ,'
                                                                        ï'O <
                                                                       P .  Y
                                                                            a
                                                                       sà$u ï4 ..-J
                                                                   tê '=o g
                                                                        '           bx
         <9w )                                                     k-
                                                                   %m
                                                                            -2.
                                                                              :;7
                                                                              <
                                                                                    I
                                                                                    ,K
                                                                                    x
                                                                                     #

         O                                                               .à'
                                                                           r-)
                                                                   V.Q î- .p    i-
         ;#>                                                                  a w
                                                                              ,

                                                                     tt? '3 o >
                                                                                M

         :o
          t:t                                                       Q
         H O                                                        D
         < y ru2
         >         >

                   > >
                   1 0
                   * œ
                   D œ
                     *
                                  K



                                  x
                  kï;d
                  k-              d)
4          #                      -   t
         J t)                     $o
             f
b .
  zn
 < P =:
 -                 o tr
0 A q r>
  z z
                                  .2
                                  tu
                   W'
                    1             <
 p
 .                                L9
 <
 W r$ c X
:
u$ @
            q
   f'8 >9ïo @
<'
..
   N> p rp
 r
n
o)       3 rtk
             u zn                     N
 z1;:t $4 v ex
       > K =
